UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4199


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERMAINE STEPHEN FINCH,

                Defendant - Appellant.



                            No. 14-4212


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEROME ELLIOTT FINCH,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:13-cr-00311-WO-1; 1:13-cr-00118-
WO-1; 1:13-cr-00311-WO-2)


Submitted:   January 13, 2015             Decided:   February 6, 2015


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George E. Crump, III, LAW OFFICE OF GEORGE E. CRUMP, III,
Rockingham, North Carolina; Craig M. Cooley, COOLEY LAW OFFICE,
PLLC, Cary, North Carolina, for Appellants. Ripley Rand, United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Jermaine     Stephen    Finch   and    Jerome   Elliott    Finch

pleaded guilty to possession with intent to distribute cocaine,

in violation of 21 U.S.C. § 841(a) (2012), conditioned on their

right to appeal the district court’s denial of their motions to

suppress evidence seized following a traffic stop.             The district

court    sentenced     Jermaine    Finch   to    forty-eight    months   of

imprisonment and sentenced Jerome Finch to fifty-three months,

and they now appeal.      For the reasons that follow, we affirm.

           Both      Appellants    challenge     the   district      court’s

conclusion that the arresting officer had reasonable suspicion

to extend the traffic stop to conduct a narcotics investigation

and a canine sniff. *     “We review the factual findings underlying

a motion to suppress for clear error and the district court’s

legal determinations de novo.”        United States v. Davis, 690 F.3d
226, 233 (4th Cir. 2012).         When the district court has denied a


     *
       To the extent Jermaine Finch challenges the district
court’s conclusion that the initial stop was valid based on the
officer’s   witnessing   the  vehicle   commit   several   traffic
violations, we conclude that this argument lacks merit.        See
United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008)
(“Observing    a    traffic   violation     provides    sufficient
justification for a police officer to detain the offending
vehicle for as long as it takes to perform the traditional
incidents of a routine traffic stop.”); see also Whren v. United
States, 517 U.S. 806, 813 (1996) (traffic-violation arrest not
rendered invalid “by the fact that it was a mere pretext for a
narcotics search” (internal quotation marks omitted)).



                                     3
defendant’s suppression motion, we construe the evidence in the

light most favorable to the government.                    Id.

              “It is well established that the temporary detention

of individuals during the stop of an automobile by the police

constitutes a seizure, no matter how brief the detention or how

limited      its     purpose.”         Branch, 537 F.3d     at     335   (internal

quotation      marks       and     alterations    omitted).         During       a    routine

traffic      stop,    an     officer    may   request      a   driver’s      license       and

registration, perform a computer check, issue a citation, and

conduct a canine sniff “if performed within the time reasonably

required to issue a traffic citation.”                     Branch, 537 F.3d at 335.

In order to extend a traffic stop beyond this scope, a police

officer “must possess a justification for doing so other than

the    initial     traffic       violation     that    prompted      the    stop      in   the

first    place,”       and       therefore    must     have      either    the       driver’s

consent or reasonable suspicion of illegal activity.                         Id.

              The officer must have “at least a minimal level of

objective justification” and “must be able to articulate more

than    an    inchoate       and    unparticularized        suspicion       or   hunch      of

criminal activity.”              Illinois v. Wardlow, 528 U.S. 119, 123-24

(2000)       (internal       quotation       marks    omitted).           Courts       assess

whether an officer has articulated reasonable suspicion for a

stop under the totality of the circumstances, giving “due weight

to common sense judgments reached by officers in light of their

                                              4
experience and training.”                 United States v. Perkins, 363 F.3d
317, 321 (4th Cir. 2004).                   “Judicial review of the evidence

offered        to     demonstrate          reasonable       suspicion         must     be

commonsensical,         focused      on     the    evidence     as      a   whole,    and

cognizant      of     both   context       and    the   particular      experience     of

officers charged with the ongoing tasks of law enforcement.”

Branch, 537 F.3d at 337.             We have thoroughly reviewed the record

and     the    relevant      legal    authorities        and    conclude      that    the

district      court    did    not    err    in    finding   that     the    officer   had

sufficient reasonable suspicion to extend the stop to conduct a

narcotics investigation.

              Accordingly, we affirm the judgments of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented      in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                               AFFIRMED




                                             5